Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/869821, Positioning Bracket For Air-Outlet Of Air-Conditioner In Vehicle, filed 5/8/2020.  Claims 1-8 are pending.  

Specification
The disclosure is objected to because: 
-In para [0028] uses numeral “20” when referring to the “bearing base”, but this numeral was already used to define “the moveable piece”. 
-In the last sentence of para [0031], the term “Wen” should be ---When---.
-Para [0032] uses the numeral “111” when referring to “the circular inner wall”, but this numeral was already used to define a “wrench”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1-8, articles (a, an, the) must be used before nouns in order to establish proper antecedent basis and clarity in the claims. Specifically, at least the following instances have been determined to not have proper articles:
	-In the preamble of all of the claims 1-8, “positioning bracket for air-outlet of air-conditioner in vehicle” are missing articles.
	-The last phrase of Claim 1, “as front end” is missing an article.
	-In Claim 3, the phrase “of outer wall” is missing an article.
	-In Claim 3, the phrase “shorter than depth” is missing an article.
	-In Claim 8, the phrase “provides force” is missing an article.

Regarding Claim 1:
-The phrase “to maintain tightness” is indefinite since it is not clear what ‘tightness’ is being referred to or what elements are involved.
Regarding Claim 2:
-The phrase “the protruding portions are latched outside the baffle) is unclear since the protruding portions as disclosed merely provide a stop and there is no “latching” disclosed.
-The phrase “can move on the bearing base” is unclear. First, the term “can” makes it unclear if the moveable piece movement is part of the invention. Additionally, the moveable piece is located within the bearing base, not “on” the bearing base.

	Regarding Claim 3:
	-The phrase “in an inner ring of outer wall of the shell base” is unclear. It is clearly shown that a plurality of slide grooves (201) are located about the outer wall of the shell base, but it is not clear how this is “an inner ring”.
	-There is insufficient antecedent basis for “the guide bar” and “the slide groove” since a plurality of guide bars and slide grooves were previously claimed.
	-It is unclear if the phrase “when the guide bar is located in the slide groove” is pertaining to the section directly before or after. A semi-colon or indentations should be used within the claims to clearly identify the sections of the claim.

	Regarding Claim 5:
	-There is no antecedent basis for “the outer wall”.



	Regarding Claim 8:
	-There is no antecedent basis for “the junction”, “the extending member”, “the outer wall”, “the end”, “the last section”, “the back of the elastic tooth”, or “the extended length”.
	-There is insufficient antecedent basis for “the positioning hole” since a plurality of positioning holes were previously claimed.
	-It is claimed that a button and a second spring “are additionally provided”. This makes it unclear if the button and second spring are in addition to the adjustment structure, or if they are part of the adjustment structure. 
	-It is unclear if the body of Claim 8 is further defining elements/relationships of “the adjustment structure”, or if the claimed elements are in addition to the adjustment structure. 
	-It is claimed that the positioning holes “communicate with the channels”. This is unclear since only one channel was claimed.
	-The phrase “can be pushed” is indefinite since it makes it unclear if pushing of the button is part of the invention.
	-The phrase “provides force to restore original position” makes it unclear what elements are being referred to.
	-The phrase “in this state” is indefinite. The claim language should make it clear what “state” is being referred to. For example, an adjustable state and a fixed state may be claimed and defined.
	-It is claimed that the moveable slot is located “in the back of the elastic tooth”. This is unclear because this suggests that the slot is a part of the elastic tooth.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2009/0072106 (Zheng).

Regarding Claim 1, as best understood, Zheng teaches a positioning bracket for air-outlet of air-conditioner in vehicle (abstract), comprising: a shell base (11/141; Figure 3), a movable piece (142) and a hook piece (21/222); 
the shell base (11/141) comprising: a bearing base (141; Figure 3) and a baffle (flange on right-hand side of 141 in Figures 3,4,6) protruding out of one side of the bearing base, with a hole in the center of the baffle (as depicted in Figure 3 for receiving 142); 
the movable piece (142) being mounted on the bearing base (141; Figure 3) and restricted to move in a direction towards the baffle without leaving the bearing base (restricted via right-hand flange of 142), the movable piece (142) being abutted by a first spring (143; Figure 3) to maintain tightness, the movable piece extending a connecting piece (12) beyond the bearing base (141), the connecting piece (12) being used to engage with an external mechanism (2; Figures 2-3), the movable piece (142) being further disposed with an extending piece (structure of 142 that extends through opening of 141; Figure 3) extending through the hole; 
the hook piece (21/222) being mounted on the extending piece (via 22,222; Figure 3) and the hook piece (21/222) having a hook (211) as front end.  

Regarding Claim 5, as best understood, Zheng teaches the positioning bracket for air-outlet of air-conditioner in vehicle according to claim 1, wherein the outer wall of the bearing base (141) has two oppositely positioned wrenches (plurality of teeth around edge 1411; Figure 4).  

Regarding Claim 6, as best understood, Zheng teaches the positioning bracket for air-outlet of air-conditioner in vehicle according to claim 1, wherein the baffle (right-hand flange of 141, best depicted in Figure 6) has a convex piece (flange depicted as convex in Figure 6).  

Regarding Claim 7, as best understood, Zheng teaches the positioning bracket for air-outlet of air-conditioner in vehicle according to claim 1, wherein an adjustment structure (spring 22) is disposed between the hook piece (21/222) and the extending piece (structure of 142 that extends through opening of 141; Figure 3), so that the hook piece can be elongated (see Figure 4 where the hook piece is elongated via spring 22 from the orientation of Figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng.

Regarding Claim 2, as best understood, Zheng teaches the positioning bracket for air-outlet of air-conditioner in vehicle according to claim 1, wherein the bearing base (141) has a circular inner wall (Figure 1 showing the bearing base and moveable piece being cylindrical, with the moveable piece (142) being located within the bearing base as depicted in Figure 2-4), the movable piece (142) is mounted in a chamber formed by the circular inner wall (as depicted in Figures 2-4); the extending piece (structure of 142 that extends through opening of 141; Figure 3) has a protruding portion (right-hand flange of 142 in Figures 2-4 and 6), the protruding portion is latched outside the baffle (right-hand flange of 141) so that the movable piece (142) can move on the bearing base (141) without being disengaged (142 moves axially within 141 and the flange of 142 prevents further entry to the left via the protruding flange engaging the baffle; see Figures 3 and 4). While Zheng does not teach a plurality of protruding portions, Zheng teaches one continuous protruding portion around the circumference of 142. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of protruding portions instead of one continuous protruding portion, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of protruding portions instead of one continuous protruding portion, as a matter of design choice based on the user’s preference, since both would still engage the baffle and prevent further movement of the moveable piece into the bearing base.
	

Allowable Subject Matter
Claims 3, 4, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2019/0241129 (Song) and US 5,979,724 (Loewenthal, Jr. et al) both teach positioning brackets for attachment to the air-outlet of an air-conditioner via an adjustable hook structure that engages the inside edge of a vent fin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632